In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 19-1250V

                                           UNPUBLISHED


 TERESA GARCIA,
                                                           Chief Special Master Corcoran
                        Petitioner,
 v.                                                        Filed: May 18, 2020

 SECRETARY OF HEALTH AND                                   Special Processing Unit
 HUMAN SERVICES,                                           (SPU);42 U.S.C. § 300aa-
                                                           21(b); Vaccine Rule 10(d);
                       Respondent.                         Order Concluding Proceedings


Kristy Marie Arevalo, Welebir & McCune, Redlands, CA, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.

                           ORDER CONCLUDING PROCEEDINGS1

       On April 20, 2020, I issued formal notice that the statutory 240-day period for the
special master’s issuance of a decision in the above-captioned case had expired. ECF
No. 14. In response to this notice, on May 6, 2020, Petitioner filed a Notice to Withdraw
Petition, pursuant to 42 U.S.C. § 300aa-21(b). ECF No. 15.

      Accordingly, this Order hereby notifies the Clerk of this Court that proceedings on
the merits of this petition are now concluded, but no judgment on the merits should enter.
See Hamilton v. Sec’y of Health & Human Servs., No. 02-838V, 2003 WL 23218074 (Fed.
Cl. Spec. Mstr. November 26, 2003); Vaccine Rule 10(d).

IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master


1 The undersigned intends to post this unpublished order on the United States Court of Federal Claims'
website, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the ruling will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified
material fits within this definition, the undersigned will redact such material from public access.